F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUL 12 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,

    v.                                                    No. 00-3383
                                                    (D.C. No. 00-3186-MLB)
    GLENN L. GREEN,                                        (D. Kan.)

                  Defendant-Appellant.


                              ORDER AND JUDGMENT          *




Before HENRY , Circuit Judge, BRORBY , Senior Circuit Judge, and         BARRETT ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Glenn L. Green appeals from the district court’s order denying his 28

U.S.C. § 2255 motion. In order for Mr. Green to proceed on appeal, he must


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
obtain a certificate of appealability (COA).         See id. § 2253(c)(1)(B). We may

grant him a COA only if he “has made a substantial showing of the denial of a

constitutional right.”   Id. § 2253(c)(2). This demonstration “includes showing

that reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.”           Slack v. McDaniel , 529 U.S. 473,

484 (2000) (quotation omitted).

       In his appeal brief, Mr. Green raises the following issues:

       I.     Green asserts actual innocence.

       II.    Green’s trial counsel suffered an actual conflict of interest in
              violation of Green’s Sixth Amendment rights.

       III.   The District Court denied Green’s Sixth Amendment right to
              conflict free counsel when it failed to inquire as to the
              existence of a conflict of interest.

       IV.    Green’s Sixth Amendment rights were violated when trial
              counsel failed to allow Green to testify in his own behalf at
              trial.

       V.     Green’s Sixth Amendment right to effective assistance of
              counsel was violated when counsel failed to conduct an
              adequate investigation.

       VI.    The District Court’s assessment of many of the issues of
              Green’s § 2255 Motion would be found by reasonable jurists to
              be debatable or wrong.

Aplt. Br. at 2.



                                               -2-
      In his application for certificate of appealability, Mr. Green indicates that

he seeks a COA as to issues II - V, identified above. Having carefully reviewed

Mr. Green’s brief, his application for COA, the record including his appendix and

addendum, and the applicable law, we conclude that Mr. Green has failed to show

his entitlement to a COA under the above-described standards.

      We therefore DENY COA and DISMISS this appeal. Mr. Green’s motion

to correct and supplement the record, to the extent not otherwise granted on

June 6, 2001, is denied.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge




                                         -3-